Title: From Thomas Jefferson to William Hamilton, 22 April 1800
From: Jefferson, Thomas
To: Hamilton, William



Dear Sir
Philadelphia Apr. 22. 1800.

A little reflection enabled me to understand the appearance of neglect which you were kind enough to mention to me the other day. it was in March 1797. you did me the honor of calling on me. I had then  come up to Philadelphia only to take the oath of office. on that occasion I recieved the visits not only of every one in the city who had known me, but of great numbers who did not. the Senate adjourned finally the same day; so that being to return immediately, it was impossible to repay the numerous visits I had recieved. I counted therefore on finding my excuse in the impossibility of the thing. your distance from the town prevented your knowledge of this circumstance, while those who were in the city saw & felt my justification in my departureduring the ensuing summer came on the war-fever. those who caught it seemed to consider every man as their personal enemy who would not catch their disorder, and many suffered themselves to think it was a sufficient cause for breaking off society with them. I became sensible of this on my next arrival in town, on percieving that many declined visiting me with whom I had been on terms of the greatest friendship & intimacy. I determined, for the first time in my life, to stand on the ceremony of the first visit even with my friends; because it served to sift out those who chose a separation. I was happy to be informed by yourself that your declining to visit was on a different ground; a ground too, which while it might well appear otherwise to you then, you will now be sensible I hope was involuntary & unavoidable on my part. I never considered a difference of opinion in politics, in religion, in philosophy, as cause for withdrawing from a friend. during the whole of the last war, which was trying enough, I never deserted a friend because he had taken an opposite side; and those of my own state who joined the British government can attest my unremitting zeal in saving their property, and can point out the laws in our statute books which I drew, and carried through in their favor. however I have seen during the late political paroxysm here, numbers whom I had highly esteemed draw off from me, insomuch as to cross the street to avoid meeting me. the fever is abating, & doubtless some of them will correct the momentary wanderings of their heart, & return again. if they do, they will meet the constancy of my esteem, & the same oblivion of this as of any other delirium which might happen to them.I am happy to find you as clear of political antipathies as I am: and am particularly obliged by the frankness of your explanation. I owe to it the opportunity of placing myself justly before you, and of assuring you there was no person here to whom I had less disposition of shewing neglect than to yourself. the circumstances of our early acquaintance I have ever felt as binding me in morality as well as in affection: and there are so many agreeable points in which we are in perfect unison, that I am at no loss to find a justification of my constant esteem.

Among the many botanical curiosities you were so good as to shew me the other day, I forgot to ask if you had the Dionaea muscipula, and whether it produces a seed with you. if it does, I should be very much disposed to trespass on your liberality so far as to ask a few seeds of that, as also of the Acacia Nilotica, or Farnesiana whichever you have. I pray you to accept assurances of the sincere attachment & respect of Dear Sir
Your most obedt. humble servt

Th: Jefferson

